 Case 3:20-cv-03198-E-BN Document 36 Filed 04/19/21         Page 1 of 6 PageID 310



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JOHN H. TOMLINSON and LINDA               §
TOMLINSON,                                §
                                          §
             Plaintiffs,                  §
                                          §
V.                                        §          No. 3:20-cv-3198-E-BN
                                          §
DALLAS AREA RAPID TRANSIT,                §
ET AL.,                                   §
                                          §
             Defendants.                  §

                    MEMORANDUM OPINION AND ORDER

      Plaintiffs John H. Tomlinson and Linda Tomlinson bring this pro se civil rights

action against Defendant Dallas Area Rapid Transit (DART) and two DART

employees in their individual and official capacities. See Dkt. No. 3. United States

District Judge Ada Brown referred this case to the undersigned United States

magistrate judge for pretrial management under 28 U.S.C. § 636(b) and a standing

order of reference. Defendants DART, Ronald Lindsay, and Shamika Sorrells

answered. See Dkt. Nos. 15; 17; 19. In doing so, Lindsay and Sorrells asserted

qualified immunity as an affirmative defense. See Dkt. No. 17 at 8; Dkt. No. 19 at 7-

8. Lindsay and Sorrells then filed a joint motion for summary judgment on this

nominally affirmative defense. See Dkt. Nos. 27-29. And, on March 2, 2021, the Court

allowed the Tomlinsons to file a motion for leave to conduct limited discovery in order

to respond to the qualified immunity issues raised in the summary judgment motion

by April 1, 2021. See Dkt. No. 30.

      The Tomlinsons failed to do so. See Dkt. No. 33. And, on April 6, 2021, the
 Case 3:20-cv-03198-E-BN Document 36 Filed 04/19/21         Page 2 of 6 PageID 311



Court entered an order setting a briefing schedule for the motion for summary

judgment. See Dkt. No. 34.

      The Tomlinsons now move for leave to file their motion for leave out of time, a

filing that also includes their substantive discovery requests. See Dkt. No. 35. And,

for the following reasons, the Court grants their motion to file the motion for leave

out of time and denies their substantive motion for leave to conduct limited discovery.

                          Legal Standards and Analysis

      All discovery is typically stayed pending a ruling on a defendant’s entitlement

to the defense of qualified immunity. See Wicks v. Miss. State Employment Servs.,

Inc., 41 F.3d 991, 994-95 (5th Cir. 1995); accord Zapata v. Melson, 750 F.3d 481 (5th

Cir. 2014); Backe v. LeBlanc, 691 F.3d 645 (5th Cir. 2012); Lion Boulos v. Wilson, 834

F.2d 504 (5th Cir. 1987); Webb v. Livingston, 618 F. App’x 201 (5th Cir. 2015) (per

curiam). But, where a defendant has asserted a qualified immunity defense, the

Court may, under certain circumstances, permit limited discovery that is narrowly

tailored to uncover facts that the Court needs to rule on the defense. See Wicks, 41

F.3d at 994; Backe, 691 F.3d at 648 (“[T]his court has established a careful procedure

under which a district court may defer its qualified immunity ruling if further factual

development is necessary to ascertain the availability of that defense.”).

      Zapata articulates the steps a district court must take in an order
      authorizing limited qualified immunity discovery – to avoid entering an
      order that would deny the defendant the benefits of the defense. The
      first step of this procedure requires the Court to find that the complaint
      alleges facts sufficient to overcome qualified immunity. At the second
      step, the Court must “identify any questions of fact it need[s] to resolve
      before it would be able to determine whether the defendants [are]


                                         -2-
 Case 3:20-cv-03198-E-BN Document 36 Filed 04/19/21            Page 3 of 6 PageID 312



      entitled to qualified immunity.” And the third step requires an
      examination of the specific discovery requests.

Roe v. Johnson Cnty., Tex., No. 3:18-cv-2497-B-BN, 2021 WL 321967, at *2 (N.D. Tex.

Feb. 1, 2021) (quoting Zapata, 750 F.3d at 485; citing Zanitz v. Seal, 602 F. App’x

154, 163 (5th Cir. 2015) (per curiam) (“Even a ‘limited discovery’ order does not satisfy

the second step if ‘the district court [does] not identify any questions of fact it need[s]

to resolve before it would be able to determine whether the defendants [are] entitled

to immunity.’” (citation omitted))).

      Here, in moving for summary judgment as to qualified immunity, Lindsay and

Sorrells rely on some video footage: Sorrells’ cell phone video, still photos from that

video, a transcript of that video, and a video clip from Mr. Tomlinson’s recording

device. See Dkt. No. 29, Exs. 1, 1.1, 1.2, 1.3, & 5.3; Dkt. Nos. 31 & 32. They also

introduce certain DART police general orders. See Dkt. No. 29, Ex. 4. But the

Tomlinsons move for leave to obtain “All Security Footage from the DART facility

cameras for the date and time where the incident occurred, 10/21/18 between 1:00

pm. – 3:30 p.m.” and certain other “DART policy and procedural manuals.” Dkt. No.

35 at 5.

      In support of their requests, they state that the videos “will provide an

unfiltered perspective of the activities of Plaintiff John Tomlinson on this date and

his encounter with [DART] officers” and that the policy and procedure manuals “will

demonstrate the officers may not have acted according to DART policies when they

observed Tomlinson and then contacted, escalated, aggressively assaulted, and then

arrested Tomlinson for engaging in constitutionally protected contact.” Id. at 5-6

                                           -3-
 Case 3:20-cv-03198-E-BN Document 36 Filed 04/19/21            Page 4 of 6 PageID 313



(further speculating that the manuals “will detail how the conduct of Sorrells and

Lindsay with the backdrop of the procedures dissolves their claim of qualified

immunity.” (cleaned up)).

       First, the qualified-immunity inquiry in this action brought under 42 U.S.C. §

1983 is focused on a violation of the Constitution or of federal law, not of police policy.

See, e.g., Rich v. Palko, 920 F.3d 288, 293-94 (5th Cir. 2019) (“A plaintiff makes out a

§ 1983 claim if he ‘shows a violation of the Constitution or of federal law, and then

shows that the violation was committed by someone acting under color of state law.’

But government officials performing discretionary duties can assert QI.” (citations

omitted)).

       Even so, disregarding a department’s procedures and policy “bolsters [an]

argument both that an officer’s conduct ‘shocks the conscience’ and that ‘a reasonable

officer in [the officer’s] circumstances would have believed that his conduct violated

the Constitution.’” Irish v. Fowler, 979 F.3d 65, 77 (1st Cir. 2020) (noting initially that

while “a defendant’s adherence to proper police procedure bears on all prongs of the

qualified immunity analysis,” “[a] lack of compliance with state law or procedure does

not, in and of itself, establish a constitutional violation” (citations and footnote

omitted)).

       Here, however, the Tomlinsons proffer insufficient explanations for why the

additional video footage and additional policies and procedures are necessary to allow

the Court to resolve the specific qualified immunity issues raised in the motion for

summary judgment. They seem to believe that some other footage or some other


                                           -4-
 Case 3:20-cv-03198-E-BN Document 36 Filed 04/19/21         Page 5 of 6 PageID 314



policy or procedure could allow them to present a version of the events in question

that could defeat qualified immunity. But, because they fail explain why – that is,

what specific questions this discovery could answer – they have only made open-

ended requests and thus have not carried their burden to obtain limited discovery to

respond to the qualified immunity motion. See Hutcheson v. Dallas Cnty., Tex., No.

3:17-cv-2021-BN, 2019 WL 1957997, at *3 (N.D. Tex. May 2, 2019) (An “attempt to

obtain any evidence that may support a version of the facts that may defeat summary

judgment on qualified immunity does not fit within the limited scope of a discovery

request ‘narrowly tailored to uncover only those facts needed to rule on the immunity

claim,’” because “open-ended requests – to uncover any facts, as opposed to specific

questions of fact, that may be helpful to [a plaintiff’s] version of events – fail to

advance the second step of the ‘careful procedure’ set forth in Backe, Wicks, and Lion

Boulos ….” (citations omitted), aff’d, ___ F.3d ____, No. 20-10383, 2021 WL 1344002,

at *3 (5th Cir. Apr. 12, 2021) (“Before limited discovery is permitted, a plaintiff

seeking to overcome QI must assert facts that, if true, would overcome that defense.

It is not enough broadly to seek information that might impeach the defendants’

version of events. Thus, the plaintiffs faltered at the first step of our two-step

procedure. Moreover, they failed to identify any questions of fact that the court must

resolve before determining QI, thereby failing the second step. The district court did

not abuse its discretion in denying the motion for limited discovery.” (citations

omitted)).




                                         -5-
 Case 3:20-cv-03198-E-BN Document 36 Filed 04/19/21        Page 6 of 6 PageID 315



                                    Conclusion

      The Court GRANTS Plaintiffs John H. Tomlinson and Linda Tomlinson’s

motion for leave [Dkt. No. 35] insofar as the Court has considered it out of time and

DENIES their substantive request for leave to conduct limited discovery in order to

respond to the qualified immunity issues raised in the summary judgment motion.

      SO ORDERED.

      DATED: April 19, 2021

                                       ________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                        -6-
